DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119 (e).

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 9, 2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al, US 2017/0195882.
As per claim 13, it is taught of an apparatus comprising:
a receiver that receives a request message corresponding to a user equipment (mobile communication device, paragraph 0028, lines 1-3);
a processor that, in response to receiving the request message, determines whether the request message is valid based on information corresponding to the user equipment (paragraph 0028, lines 3-20); and
a transmitter that, in response to determining that the request message is invalid (a security key is used to hash the security mode command message to generate a message authentication code integrity (MAC-I), and if the integrity check fails based upon the re-computation, invalidity is determined)(paragraph 0028, lines 7-20), transmits a response message indicating to the user equipment that the request message is rejected (paragraph 0029, lines 1-4 and paragraph 0034, lines 20-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al, US 2017/0195882 in view of Horn et al, WO 2016/028559 A1.

As per claim 1, it is taught by Liao et al of a method comprising:
transmitting a request message to one or more network devices (mobile communication device, paragraph 0028, lines 1-3);
in response to transmitting the request message, receiving a security mode command message (paragraph 0028, lines 1-3);
verifying the integrity of the security mode command message (paragraph 0028, lines 3-20); and
in response to the verification of the integrity of the security mode command message indicating that a security key is invalid (a security key is used to hash the security mode command message to generate a message authentication code integrity (MAC-I), and if the integrity check fails based upon the re-computation, invalidity is determined)(paragraph 0028, lines 7-20), performing a cell reselection procedure (paragraph 0029, lines 1-4 and paragraph 0034, lines 20-23).
Liao et al fails to disclose of authenticating with the one or more network devices prior to joining a network.  Horn et al discloses of initially authenticating one or more network devices prior to joining an LTE network (paragraph 0064 on page 12, lines 11-14; paragraph 0076 on page 16, lines 27-28; and paragraph 0077 on page 17, lines 7-12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to ensure that an authorized device participates in a wireless network.  The teachings of Horn et al disclose of confirming authentication and authorization information that contains user and access conditions (paragraph 0077 on page 17, lines 7-12).  Although the teachings of Liao et al disclose of packet based networks and LTE (paragraph 0019), however are focused on novel features which improve thereon of existing network capabilities, it is obvious to a person of ordinary skill that authentication measures would be applied in order to join a subscription service network.


As per claim 3, it is taught by Liao et al of further comprising, in response to the verification of the integrity of the security mode command message indicating that the security key is invalid (a security key is used to hash the security mode command message to generate a message authentication code integrity (MAC-I), and if the integrity check fails based upon the re-computation, invalidity is determined)(paragraph 0028, lines 7-20), storing information indicating that a cell corresponding to the one or more network devices is an invalid cell (paragraph 0023, lines 1-6 and paragraph 0034, lines 15-23).
As per claim 4, it is disclosed by Liao et al wherein performing the cell reselection procedure comprises starting an initial second cell different from a first cell corresponding to the one or more network devices (paragraph 0034, lines 20-27).  The teachings fail to disclose of starting an initial registration with a second cell different from a first cell corresponding to the one or more network devices.  Horn et al discloses of starting an initial registration with a second cell different from a first cell corresponding to the one or more network devices (paragraph 0058 on page 10, lines 13-19 & 23-25; and paragraph 0082 on page 18, lines 23-27).  It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have been motivated to register cells that are authorized for use by a mobile device.  Horn et al discusses of registering a mobile device with different access points which allow for mobility between various cells, see paragraph 0089, line 21, lines 1-12.  Although the teachings of Liao et al disclose of a cell reselection process, the teachings of Horn et al disclose of registering authorized cell movement for a particular mobile device, to enable flexibility for ensuring uninterrupted mobile service for a mobile device. 

a processor that transmits a request message to one or more network devices (mobile communication device, paragraph 0028, lines 1-3);
a receiver that, in response to successfully authenticating with the one or more network devices, receives a security mode command message (paragraph 0028, lines 1-3), wherein the processor:
verifies the integrity of the security mode command message (paragraph 0028, lines 3-20); and
in response to the verification of the integrity of the security mode command message indicating that a security key is invalid (a security key is used to hash the security mode command message to generate a message authentication code integrity (MAC-I), and if the integrity check fails based upon the re-computation, invalidity is determined)(paragraph 0028, lines 7-20), performs a cell reselection procedure (paragraph 0029, lines 1-4 and paragraph 0034, lines 20-23).
Liao et al fails to disclose of authenticating with the one or more network devices prior to joining a network.  Horn et al discloses of initially authenticating one or more network devices prior to joining an LTE network (paragraph 0064 on page 12, lines 11-14; paragraph 0076 on page 16, lines 27-28; and paragraph 0077 on page 17, lines 7-12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to ensure that an authorized device participates in a wireless network.  The teachings of Horn et al disclose of confirming authentication and authorization information that contains user and access conditions (paragraph 0077 on page 17, lines 7-12).  Although the teachings of Liao et al disclose of packet based networks and LTE (paragraph 0019), however are focused on novel features which improve thereon of existing network capabilities, it is obvious to a person of ordinary skill that authentication measures would be applied in order to join a subscription service network.

As per claim 7, it is taught by Liao et al wherein the processor, in response to the verification of the integrity of the security mode command message indicating that the security key is invalid (a security key is used to hash the security mode command message to generate a message authentication code integrity (MAC-I), and if the integrity check fails based upon the re-computation, invalidity is determined)(paragraph 0028, lines 7-20), stores information indicating that a cell corresponding to the one or more network devices is an invalid cell (paragraph 0023, lines 1-6 and paragraph 0034, lines 15-23).
As per claim 8, it is disclosed by Liao et al wherein the processor performing the cell reselection procedure comprises the processor starting an initial second cell different from a first cell corresponding to the one or more network devices (paragraph 0034, lines 20-27).  The teachings fail to disclose of starting an initial registration with a second cell different from a first cell corresponding to the one or more network devices.  Horn et al discloses of starting an initial registration with a second cell different from a first cell corresponding to the one or more network devices (paragraph 0058 on page 10, lines 13-19 & 23-25; and paragraph 0082 on page 18, lines 23-27).  It would have been obvious to a person of ordinary skill in the art before the effective date of the claimed invention to have been motivated to register cells that are authorized for use by a mobile device.  Horn et al discusses of registering a mobile device with different access points which allow for mobility between various cells, see paragraph 0089, line 21, lines 1-12.  Although the teachings of Liao et al disclose of a cell reselection process, the teachings of Horn et al disclose of registering authorized cell movement for a particular mobile device, to enable flexibility for ensuring uninterrupted mobile service for a mobile device.
As per claim 9, it is taught of a method comprising:

in response to receiving the request message, determining whether the request message is valid (paragraph 0028, lines 3-20); and
in response to determining that the request message is invalid (a security key is used to hash the security mode command message to generate a message authentication code integrity (MAC-I), and if the integrity check fails based upon the re-computation, invalidity is determined)(paragraph 0028, lines 7-20), transmitting a response message indicating to the user equipment that the request message is rejected (paragraph 0029, lines 1-4 and paragraph 0034, lines 20-23).
Liao et al fails to disclose of determining whether the request message is valid based on information corresponding to the user equipment.  Horn et al discloses of determining whether a request message is valid based on information corresponding to the user equipment prior to joining an LTE network (paragraph 0064 on page 12, lines 11-14; paragraph 0076 on page 16, lines 27-28; and paragraph 0077 on page 17, lines 7-12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to ensure that an authorized device participates in a wireless network.  The teachings of Horn et al disclose of confirming authentication and authorization information that contains user and access conditions (paragraph 0077 on page 17, lines 7-12).  Although the teachings of Liao et al disclose of packet based networks and LTE (paragraph 0019), however are focused on novel features which improve thereon of existing network capabilities, it is obvious to a person of ordinary skill that authentication measures would be applied in order to join a subscription service network.
As per claim 10, it is disclosed by Horn et al wherein the information corresponding to the user equipment comprises a globally unique temporary identifier, a user equipment identifier, or a combination thereof (unique user and subscriber authentication information, paragraph 0064 on page 
As per claim 11, it is taught by Horn et al of further comprising successfully authenticating the user equipment (paragraph 0064 on page 12, lines 11-14; paragraph 0076 on page 16, lines 27-28; and paragraph 0077 on page 17, lines 7-12).  Please refer above for the motivational reasoning of applying the teachings of Horn et al with Liao et al.
As per claim 12, it is disclosed by Liao et al of further comprising receiving a security mode reject message indicating that a security mode command message integrity check performed by the user equipment failed (paragraph 0029, lines 1-4 and paragraph 0034, lines 20-23).
As per claim 14, it is disclosed by Liao et al wherein the receiver receives a security mode reject message indicating that a security mode command message integrity check performed by the user equipment failed (a security key is used to hash the security mode command message to generate a message authentication code integrity (MAC-I), and if the integrity check fails based upon the re-computation, invalidity is determined)(paragraph 0028, lines 7-20).
Liao et al fails to disclose of authenticating with the user equipment prior to joining a network.  Horn et al discloses of initially authenticating user equipment prior to joining an LTE network (paragraph 0064 on page 12, lines 11-14; paragraph 0076 on page 16, lines 27-28; and paragraph 0077 on page 17, lines 7-12).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have been motivated to ensure that an authorized device participates in a wireless network.  The teachings of Horn et al disclose of confirming authentication and authorization information that contains user and access conditions (paragraph 0077 on page 17, lines 7-12).  Although the teachings of Liao et al disclose of packet based networks and LTE (paragraph 0019), however are focused on novel features which improve thereon of existing network capabilities, it is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Do et al, US 2016/0157101 is relied upon for disclosing of using security mode command messages and performing integrity checks, see paragraph 0027.
Gupta, US 2016/0316373 is relied upon for disclosing of managing security mode command integrity failures, see paragraph 0025.
Muhanna et al, US 2018/0013568 is relied upon for disclosing of performing integrity protection on security mode command messages, see paragraph 0078.
Chang et al, US 2017/0026832 is relied upon for disclosing of using security mode command message for integrity information, see paragraph 0011.  The teachings further disclose of performing cell reselection before security authentication is completed, see paragraph 0012.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
























/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431